Grant, J.
I concur in the conclusion reached by my Brother Moore. I. do not, however, concur with him in his criticism of the charge of the court. I think the court should have directed a verdict for the defendant. There was no evidence to show either an act of insolvency or a payment in contemplation of insolvency on the part of the cashier of the bank, with a view to prefer the defendant, or any other depositor who presented his check or certificate of deposit and demanded payment. The record shows no refusal to pay any depositor who presented a check. Mr. Bradley did no more than to urge certain depositors to withhold their demands. Is it an act of insolvency when a debtor urges his creditor to withhold demand of payment? Mr. Bradley, the cashier, was the plaintiff’s witness, and he is bound by his testimony. He swears positively that he intended ho preference, and that he thought-he would be able to stem the tide, and that he would be able to pay in full, if he succeeded in stopping the run upon the bank. He did not stop paying until it became evident that the money in the bank would be exhausted, and then he closed its doors. He paid Mr. *600Johnson $5,000, and gave him a draft for the balance due him on a bank in Detroit, where there were deposits sufficient to meet it. The defendant’s deposits were subject to payment upon demand. The learned counsel for the plaintiff conceded that, where depositors check out their money in the usual course of business, the receiver cannot recover it back upon the ground that it is a preferred payment. Many solvent banks are unable to withstand a run, and are justified in paying out deposits so long as they honestly believe that they can thus prevent the closing of the bank. I find nothing in this record to justify the conclusion that defendant did not check out his deposit in the legitimate course of business. It is not unusual for depositors to check out their entire amount, desiring to use it in their trade or business. Defendant was a merchant, and, for aught that appears here, may have desired and needed this money to pay his obligations. It appears from the conceded facts that the receiver will be able to pay depositors 75 per cent, of their claims. The receiver' has had a great deal of litigation, which, of necessity, has been expensive. With such assets as are shown here, the cashier might honestly have believed that he could stop the run by continued payments. It is not sufficient that the payment “did operate as a preference.” There must be the actual commission of an act of insolvency, or the payment must be made in contemplation of insolvency, or with the intent to prefer. I think there is nothing upon this record to bring the case within the statute. For this reason I think the judgment should be affirmed.